Citation Nr: 1000481	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-186 62	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Cleveland, Ohio that denied the Veteran's claim 
for service connection for bilateral hearing loss.

The Veteran requested a Video Board hearing, which was held 
in November 2009.  A transcript of the proceeding has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.  

The Veteran claims that he has bilateral hearing loss as a 
result of acoustic trauma experienced in service.  By way of 
background, the Veteran was initially assigned to the Air 
Force pilot training program at Spence Air Base from August 
1954 through November 1954.  During that time, he completed 
28 hours of flying time, see ATRC Form 30A, and his service 
treatment records reflect that he experienced air sickness 
several times.  Pursuant to a December 1954 Faculty Board 
proceeding, the Veteran was relieved from his assignment with 
the pilot squadron due to "fear of flying" and re-assigned 
to a postal position.

The Veteran testified at the Board hearing that his first 
postal position was in Japan at Tachikawa Air Force Base for 
about a year, and that his duties included transferring 
secret material between aircraft.  He also testified that he 
was transferred to other air bases where he experienced 
acoustic trauma because his office was right next to the 
flight line.  See Hearing Transcript at 3.  He testified that 
the noise was so loud that the building shook and "you could 
not even talk."  See id.

The October 2006 RO decision reflects that the Veteran's 
claim for service connection for bilateral hearing loss was 
denied based, among other things, on the lack of any 
documentation that the Veteran was exposed to acoustic trauma 
in service, noting that the Veteran's military occupational 
specialty was that of a postal officer.  See also Statement 
of the Case, April 2007.  As noted above, however, the 
Veteran's service personnel records and service treatment 
records reflect that he was an officer in the pilot training 
program at Spence Air Base during 1954 before being relieved 
for medical reasons and re-assigned to a postal position.  
Based thereon, the Board finds that there is some 
corroboration of exposure to acoustic trauma in service.  
Furthermore, the Veteran is competent to describe the 
circumstances of his service in Japan, and an absence of 
documentation is, by itself, not sufficient reason to find 
him not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).

In light of his reports of excessive noise exposure in 
service, and evidence of record tending to indicate that the 
Veteran has a current hearing loss disability, a VA 
audiological examination is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) (VA medical examination is required where 
evidence "indicates" that "symptoms of a disability" may 
be related to service).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of the Veteran's 
claimed hearing loss disability.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  After reviewing the 
file, and conducting a thorough 
audiological examination, and identifying 
the nature of the Veteran's hearing loss, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
that the Veteran's current hearing loss 
disability (if any) is related to the 
Veteran's service.  

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions.  If the VA examiner concludes 
that the Veteran's hearing loss is not 
related to service, the examiner must 
explain, in detail, the reasoning behind 
this determination.  If further testing or 
examination by specialists is required to 
evaluate the Veteran's hearing condition, 
such testing or examination is to be done 
before completion of the examination 
report.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Then, readjudicate the Veteran's claim 
for service connection for bilateral 
hearing loss.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

